Order entered April 1, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00249-CV

   IN RE DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH &
                      HOSPITAL SYSTEM, Relator


                   Original Proceeding from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-15335

                                             ORDER
           In accordance with the Court’s opinion issued this date, the petition for writ of

mandamus is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable

Carlos Cortez, Judge of the 44th District Court, to VACATE his February 7, 2014 Order on

Petitioner Daniel Mergen’s Verified Petition to Take Deposition Before Suit.

       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order. We ORDER that relator

recover his costs of this original proceeding from real party in interest.

       .


                                                        /s/   MICHAEL J. O'NEILL
                                                              JUSTICE